No partition was prayed for between the plaintiff and her father. The decision restores appellant to her original rights, the same as though the deed had never been given. She specifically stated that she made no claim against her uncle, Stephen A. Myers; hence the court could make no pronouncement as to the deed made to him.
The matter of improvement put upon the land and the encumbrance were not involved in this transaction, and can only be determined in a partition between the parties, as they were not made issues in the case.
Otherwise, the petition for rehearing is overruled.